___________

                                     No. 95-2458
                                     ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   District of Minnesota.
Robert Joseph Bussey,                      *         [UNPUBLISHED]
                                           *
              Appellant.                   *

                                     ___________

                      Submitted:      March 22, 1996

                            Filed:   April 1, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Robert Joseph Bussey pleaded guilty to distributing methamphetamine,
in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1).             In his plea
agreement, Bussey stipulated to a specific base offense level which was
determined by using the actual weight of D-methamphetamine, and the
district court1 sentenced him to 78 months imprisonment consistent with
Bussey's stipulation.       Bussey appeals his sentence, and we affirm.


          Given that Bussey neither contests the validity of his plea
agreement nor seeks to withdraw from it, his challenge to his base offense
level is foreclosed.       See United States v. Early, No. 95-3283, slip op. at
1-2 (8th Cir. Feb. 23, 1996).        We note in any event that Bussey's arguments
fail on the merits.       The district




      1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.
court did not clearly err by finding the government had carried its burden
of proof to show the seized substance "was more likely than not D-
methamphetamine."     United States v. Jennings, 12 F.3d 836, 838 (8th Cir.
1994).   Bussey has failed to present any evidence that gas chromatography
is unreliable in differentiating between "D" and "L" methamphetamine.   See
United States v. Bynum, 3 F.3d 769, 773 (4th Cir. 1993), cert. denied, 114
S. Ct. 1105 (1994).    The district court properly calculated Bussey's base
offense level based on the actual weight of the methamphetamine.        See
U.S.S.G. § 2D1.1(c); United States v. Newton, 31 F.3d 611, 614 (8th Cir.
1994).   Finally, the district court did not abuse its discretion by denying
Bussey's motion for an expert witness at government expense.      See United
States v. Janis, 831 F.2d 773, 777-78 (8th Cir. 1987), cert. denied, 484
U.S. 1073 (1988).


     The judgment is affirmed.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-